Citation Nr: 0822693	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1983 to November 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in November 2006.

In a decision of January 2007, the Board denied service 
connection for hearing loss, tinnitus, and bilateral varicose 
veins.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion dated in February 2008, the veteran, though his 
attorney, and the Secretary of Veterans Affairs agreed that 
the portion of the Board's decision denying entitlement to 
service connection for tinnitus should remain undisturbed.  
The parties also agreed that the Board's decision denying the 
claims for service connection for varicose veins and hearing 
loss should be vacated, and the matters remanded to the Board 
for further action.  The Court granted that motion in 
February 2008.

The Board concludes that the claim for bilateral hearing loss 
is most appropriately adjudicated by splitting the issue into 
to separate claims for the right and left ears.  The claim 
for service connection for right ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The veteran did not sustain trauma to his legs during 
service, and bilateral varicose veins were not present during 
service.  

2.  The veteran does not currently have hearing loss of the 
left ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.


CONCLUSIONS OF LAW

1.  Bilateral varicose veins were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2002 and December 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in May 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  
Although the VA has not afforded the veteran an examination 
for the purpose of determining whether current varicose veins 
are attributable to trauma during service, the Board finds 
that such an examination is not warranted in view of the 
Board's finding that the veteran did not in fact suffer any 
such trauma in service (as is discussed more fully below).  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Bilateral Varicose 
Veins.

In a written statement dated in December 2001, the veteran 
reported that when running in service on the deck of a ship 
wearing combat boots, he noticed a lump on the right leg just 
to the left of his kneecap.  He stated that this was a 
varicose vein which grew larger and more pronounced, and now 
causes extreme pain from his groin to his ankle.  The veteran 
gave testimony to this affect during the hearing held in 
November 2006.  He also presented a witness statement from 
another serviceman which is to the effect that the veteran 
had varicose veins in service.  

The veteran's service medical records, however, are negative 
for any references to varicose veins.  The report of a 
medical history given in November 1987 for the purpose of 
release from active duty shows that he denied having a 
history of cramping in the legs.  The report of a medical 
examination conducted in November 1987 for the purpose of 
separation from service shows that clinical evaluation of the 
lower extremities was normal.  Examination of the vascular 
system was negative for varicosities.  

The Board has noted that the veteran is competent to testify 
as to having seen varicose veins.  Barr v. Nicholson, 21 
Vet.App. 303 (2007).  However, the Board is of the opinion 
that the contemporaneous service medical records which weigh 
against the claim have greater probative value than the 
veteran's testimony and statements from a fellow serviceman 
many years later.  The service medical records are a record 
of an objective examination, while the current testimony is 
potentially biased by the possible monetary gain.  Moreover, 
the fact that the service medical record was prepared at the 
crucial time (i.e., while the veteran was still in service) 
gives the service medical records greater evidentiary value 
than a recollection made many years later based on a 
potentially faulty memory.  

Although a private medical treatment record dated in November 
2006 reflects that the veteran gave a history which placed 
the date of onset of the varicose veins as having been in 
service, that record does not provide any substantial support 
for the claim.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Although that record contains a notation by the 
treating physician that the veteran's varicose veins of the 
right lower extremity "may be due to some minor trauma 
during his military training," such an equivocal opinion is 
not sufficient to support the claim.  Significantly, a 
doctor's statement that the veteran's disorder may have 
resulted from an incident in service leaves open the 
possibility that the disorder is not related to service.  
Therefore, such a statement is speculative and does not 
provide an adequate basis to allow a claim.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Moreover, the Board 
notes that there is no credible evidence of any such 
"trauma" having occurred in service.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for references to trauma to the right lower 
extremity.  The veteran himself did not make any reference to 
trauma to the right lower extremity in service when 
presenting his own testimony.  Although he has reported 
having exercised in service doing such activities as running 
on the deck of a ship, it is clear that the running in 
service is not the "trauma" relied on by the private doctor 
in the November 2006 opinion, as running would have affected 
both legs while the doctor referred to trauma affecting only 
the right leg.  In the absence of credible evidence of trauma 
to the right lower extremity in service, there is no basis 
for granting service connection based on a private opinion 
relating current varicose veins to such trauma.  An opinion 
based on an innacurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

For this same reason, the Board finds that the private 
opinion does not give rise to a duty on the part of the VA to 
afford the veteran a VA examination for the purpose of 
obtaining a nexus opinion.  In the absence of credible 
evidence of trauma to the right lower extremity in service, 
there would be no point in the Board obtaining a VA opinion 
regarding whether any current varicose veins are related to 
such trauma.   

For the foregoing reasons, the Board finds that bilateral 
varicose veins were not present during service and did not 
develop as a result of any incident during service.  
Accordingly, the Board concludes that bilateral varicose 
veins were not incurred in or aggravated by service.   

II  Entitlement To Service Connection For Hearing Loss.

In a written statement dated in December 2001, the veteran 
asserted that he was exposed to noise from machine gun fire 
and exploding grenades during training in service, and this 
resulted in hearing loss.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence shows 
that the veteran currently does not currently have a hearing 
loss disability of the left ear.  On the most recent 
examination, the veteran's hearing ability in the left ear 
was not significantly decreased.  On the authorized 
audiological evaluation in December 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
20
25
20
30

The average for the left ear was 23.75 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear.  The evidence establishes that the veteran 
does not currently have a hearing loss disability of the left 
ear within the meaning of 38 C.F.R. § 3.385.  The veteran 
does not currently have hearing loss with the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  

In the Board's decision of January 2007, the Board denied 
service connection for hearing loss on the basis that the 
veteran did not currently have hearing loss of the left ear 
as defined in 38 C.F.R. § 3.385.  In the Joint Motion, 
however, the parties stated that the Board's conclusions with 
respect to the left ear were not in accordance with a case 
which was issued subsequent to the Board's decision, namely 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held 
that the requirement that there be evidence of a current 
disability in a service connection claim is satisfied by 
evidence showing that the veteran had such a disability at 
the time he filed claim for compensation, or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Board's adjudication of the claim.  The parties to the 
Joint Motion stated that although test results from December 
2005 (on which the Board based its decision) did not reflect 
any hearing loss, a prior January 2004 test had shown mild 
hearing loss.  The Board notes, however, that while the VA 
examination in January 2004 contained a diagnosis of mild 
hearing loss of the left ear, the actual examination findings 
do not reflect hearing gloss of sufficient severity to meet 
the requirements of 38 C.F.R. § 3.385.  On the authorized 
audiological evaluation in January 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
15
20
20
30

The average puretone threshold on the left was 21 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

Thus, there is no significant difference between he VA's 
January 2004 examination and December 2005 examination.  Both 
VA examinations reflect that the veteran does not have 
hearing loss of the left ear of sufficient severity to be 
considered to be a disability for which service connection 
may be granted.  

The Board has noted a letter from a "hearing specialist" 
with Miracle Ear dated in December 2001 along with a chart 
showing hearing test results.  However, such a private 
examination report is not sufficient to support the claim.  
The Board notes that the qualifications of the hearing 
specialist are unknown.  An examination for hearing 
impairment for VA purposes must be conducted by a state 
licensed audiologist.  See 38 C.F.R. § 4.85.  

Although the veteran has given his own opinion in his 
testimony of November 2006 that he has a hearing loss 
disorder which began during service, the Board is of the 
opinion that the objective audiology testing conducted by the 
VA is the only evidence which is of record which contains the 
specific findings necessary to judge whether the veteran's 
hearing loss of the left ear is of sufficient severity to 
meet the criteria to be considered to be a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  In the 
instant appeal, the veteran may sincerely have noticed a 
decreased hearing ability.  Nevertheless, VA regulations 
under 38 C.F.R. § 3.385 as set forth above provide the 
parameters of a recognized hearing loss disability for 
compensation purposes.  Only medical evidence may support 
that.  In the case at hand, the hearing test results for the 
left ear do not meet the qualifications of 38 C.F.R. § 3.385.  
Accordingly, the Board concludes that left ear hearing loss 
was not incurred in or aggravated by service.


ORDER

Service connection for varicose veins in denied.

Service connection for left ear hearing loss is denied.  


REMAND

In the decision of January 2007, the Board denied service 
connection for hearing loss of the right ear based on a VA 
opinion dated in December 2005 in which it was stated that 
"Hearing is within normal limits no hearing loss is caused 
by acoustic trauma."  In the Joint Motion, however, the 
parties noted that on that same December 2005 VA examination, 
the veteran had a right ear speech recognition score of 92 
percent, which is not considered to be normal hearing under 
the VA standards set forth in 38 C.F.R. § 3.385.  In light of 
the foregoing, the Board concludes that another VA 
examination would be useful in assessing the claim for 
service connection for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
ear examination to determine the nature 
and etiology of any right ear 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  
Audiology testing should be conducted to 
determine whether the veteran currently 
meets the severity requirements of 
38 C.F.R. § 3.385.  The examiner should 
specifically comment as to the likelihood 
that any currently found right 
ear/hearing loss disability is related to 
any incident in service such as noise 
exposure.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If any report is 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


